        Case 2:20-cr-00003-APG-EJY Document 98 Filed 08/19/21 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:20-CR-003-APG-EJY
 4
                  Plaintiff,                      Order Granting First
 5
                                                  Stipulation to Continue
           v.
 6                                                Sentencing Hearing
     Ramon Avendano-Soto,
 7
                  Defendant.
 8
 9
10         Based on the pending stipulation of counsel, the Court finds that good
11   cause exists to continue the sentencing hearing.
12
           IT IS THEREFORE ORDERED that the sentencing currently
13
     scheduled for September 1, 2021, at 9:00 a.m., is vacated and continued to
14
     October 26, 2021, at 9:30 a.m. in LV courtroom 6C.
15
           DATED: August 19, 2021.
16
17
18
                                            Andrew P. Gordon
19                                          United States District Judge
20
21
22
23
24
25
26
                                              3
